DETAILED ACTION
This office action is a response to an application filed on 02/15/2019, in which claims 1-20 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 15-18 are rejected under 35 U.S.C 103 (a) as being unpatentable over FUKUTA et al. (hereinafter, “FUKUTA”; 20160212665) in view of Kwon et al. (hereinafter, “Kwon”; 20110128916) and in further view of Ming-Dao Chuang (hereinafter, “Chuang”; 20150072685).
 
In response to claim 1, 
FAKUTA teaches a method comprising: determining (provide, paragraph 170), by a first network device (eNB, paragraph 170), first system information (SIB, paragraph 170); of a first cell (a cell, paragraph 171), 


Kwon teaches wherein there is no broadcast channel (via backbone is interpreted as no broadcasting is available, paragraph 77); in the first cell (macro cell, paragraph 77); and no system information is broadcast in the first cell (via backbone is interpreted as system information is not broadcasted in macro cell); and 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify FAKUTA to use a method wherein there is no broadcast channel in the first cell and no system information is broadcast in the first cell as taught by Kwon because it  would provide information needed to configure a self-organized network and a method for operating the self-organized network.
FAKUTA and Kwon don’t teach explicitly about broadcasting, by the first network device, the first system information of the first cell in a second cell of the first network device. 
Chuang teaches broadcasting (broadcast, paragraph 25), by the first network device (base transceiver station, paragraph 25), the first system information (system information, paragraph 25);of the first cell (first cell, paragraph 25); in a second cell (neighboring cell, paragraph 25); of the first network device (base transceiver station ,paragraph 25). 



In response to claims 2 and 17,
 FAKUTA and Kwon don’t teach explicitly about the method of claim 2.
Chuang teaches wherein the method further comprises: broadcasting (broadcasting, paragraph 25), by the first network device (base transceiver station, paragraph 25);in the second cell (neighboring cells, paragraph 25), second system information(absolute radio frequency channel number (ARFCNs), paragraph 25); of the second cell (neighboring cells, paragraph  25). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify FAKUTA and Kwon to broadcast by the first network device in the second cell second system information of the second cell as taught by Chuang because it would allow intelligently perform cell reselection between networks using different RATs in order to reduce call drop rate and improve user experience.

In response to claims 3 and 18, 
FAKUTA  teaches wherein the first system information or the second system information comprises: a downlink timing offset between the first cell and the second cell; or a frequency list (a list of carriers, paragraph 209) for broadcasting (broadcast, paragraph 128) system information (SIBx, paragraph 127). 

In response to claim 15, 
FAKUTA teaches an apparatus, comprising: a processor (fig. 2, element 160);
 a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for (paragraph 52 teaches this limitation): 
determining first system information of a first cell, wherein there is no broadcast channel in the first cell and no system information is broadcast in the first cell; and a transceiver configured to broadcast the first system information of the first cell in a second cell of the apparatus (these limitations are identical to claim, therefore, they are rejected as claim 1). 

In response to claim 16, 
FAKUTA teaches wherein the first cell and the second cell physically overlap (Fig. 7A teaches this limitation). 



7 is rejected under 35 U.S.C 103 (a) as being unpatentable over FUKUTA et al. (hereinafter, “FUKUTA”; 20160212665) in view of Kwon et al. (hereinafter, “Kwon”; 20110128916) in view of Ming-Dao Chuang (hereinafter, “Chuang”; 20150072685) and in further view of Siomina et al. (hereinafter, “Siomina”; 20130182583).

In response to claim 7, 
FAKUTA and Chuang don’t teach explicitly about the method of claim 7,

Siomina teaches wherein a frequency (a certain frequency or a group frequency, paragraph 64);used by the second cell (neighbor cells, paragraph 68);is lower (one frequency different from serving cell, paragraph 71); than a frequency (one frequency different from serving cell, paragraph 71);used by the first cell (serving cell, paragraph 71), and 
wherein the second cell (neighbor cell, paragraph 78);broadcasts (broadcast, paragraph 78); using an omnidirectional antenna (fig. 8, element 106). 

It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify FAKUTA, Kwon and Chung to use a frequency used by the second cell is lower than a frequency used by the first cell, and wherein the second cell broadcasts using an omnidirectional antenna as taught by Siomina because it would allow a simple and efficient technique to resolve the CRS interference issues.



In response to claim 8, 
FAKUTA teaches a method comprising: obtaining (aim to receive, paragraph 170), by a terminal (UE, paragraph 170), first system information broadcast by a first network device in a second cell of the first network device (this limitation is identical to claim 1, therefore, it is rejected as claim 1), wherein the first system information (SIB, paragraph 176); is system information of a first cell (serving cell(s), paragraph 176), and 
FAKUTA does not teach explicitly about camping on or accessing by the terminal, the first cell according to the first system information.
Chuang teaches wherein there is no broadcast channel in the first cell and no system information is broadcast in the first cell(this limitation are identical to claim 1, therefore, it is rejected as claim 1); and 
camping on  (camping, paragraph 25);or accessing (access the current network, paragraph 25), by the terminal (UE, paragraph 25), the first cell (first cell, paragraph 25);according to the first system information (system information, paragraph 25). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify FAKUTA for camping on or accessing by the terminal a cell according to the first system information as taught 

In response to claim 12, 
FAKUTA  teaches wherein the first system information comprises: a downlink timing offset between the first cell and the second cell; or a frequency list for broadcasting system information (this limitation are identical to claim 1, therefore, it is rejected as claim 1). 
Claims 13-14 are rejected under 35 U.S.C 103 (a) as being unpatentable over FUKUTA et al. (hereinafter, “FUKUTA”; 20160212665) in view of Ming-Dao Chuang (hereinafter, “Chuang”; 20150072685) and in further view of Siomina et al. (hereinafter, “Siomina”; 20130182583).

In response to claim 13, 
 FAKUTA and Chuang don’t teach explicitly about the method of claim 13,
Siomina teaches wherein a frequency used by the second cell is lower than a frequency used by the first cell, and wherein the second cell broadcasts using an omnidirectional antenna (this limitation are identical to claim 7, therefore, it is rejected as claim 7). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify FAKUTA and 

In response to claim 14, 
FAKUTA teaches wherein the first cell (fig. 7A, paragraph 86, any cell can be considered as fist cell); and the second cell (fig. 7A, paragraph 86, any cell can be considered as fist cell); belong to different network devices (fig. 7A teaches it), and wherein the first cell belongs to a second network device (fig. 7A, the overlapping part teaches this limitation). 

     Allowable Subject Matter
Claims 4-6, 9-11 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Relevant prior arts
20180160448………………….paragraph 113.
20180070219…………………..paragraph 21.

20170257789…………………paragraphs 195 and 285.
20170034751……………paragraphs 88, 92, 98 and 316.
20170188761………………..paragraphs 64 and 71.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466       

/DIANE L LO/Primary Examiner, Art Unit 2466